DETAILED ACTION
	Claims 1-20 are pending. This is in response to Applicant’s arguments and amendments filed on March 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s argument is persuasive in view of the 102 rejection, therefore the rejection is withdrawn. However, upon further consideration a new rejection is presented herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9742803. Although the claims at issue are not identical, they are not patentably distinct from each other because they  adding users to user groups based on a user's interactions with simulated phishing emails, where adding the user of the first user group to the second user group responsive to an indication;  
Claim 15 is also rejected for the same reason above against claim 9 of the Patent No. 9742803.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-14 of U.S. Patent No. 9906555. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite adding/resolving a user to more than one group based on a user's interactions with simulated phishing emails, where adding the user of the first user group to the second user group responsive to an indication;  
Claim 15 is also rejected for the same reason above against claims 9 and 24-29 of the Patent No. 9906555.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and similarly 8 and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.  The claims are directed to an abstract idea - but for the use of a generic processor, all of the steps can be performed mentally.  The step of “establishing…” merely is collecting data to form a group. And the step of “using…” is nothing more than just an act of using users 
Claims 2-7, 9-14 and 16-20 are rejected in view of the reasoning above.
Although, claims 7, 14 and 20 define usages in one or more applications; however, the use of a user to communicate a report is insignificant post solution activity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 11-12, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent  8165893 (hereinafter Goldberg)
 	Regarding claim 1, Goldberg discloses a method comprising:
 	establishing, by one or more processors, a second group comprising a first group of users of a plurality of users and criteria for identifying a second one or more users from the plurality of users, the second group configured to resolve members of the second group based at least on the second one or more users matching the criteria responsive to executing the second group (The invention provides for enrollment of members, identifying members to be monitored, data acquisition from members by remote devices and/or from measurements made in health care professionals' facilities, processing of data to form groups of members with like medical conditions and/or degrees of seriousness of a medical condition, and/or to identify candidates for intervention (col. 3, lines 9-17). The method for managing health care made available to a group of people is provided in which initial physiological measurement data related to each of a plurality of people in the group is received such as members of a managed health care organization, members of a fitness organization, members of an institution, etc. The physiologic measurement data may be any data indicating a physiologic, health or other condition or state of an individual. Initial measurements may be received to second group) of the group of people (first group) may be received. For example, a sub-group of a group of persons may be created for individuals having a blood pressure measurement above or below a certain initial criteria (col. 4, lines 30-51). Furthermore, Goldberg discloses Group membership is dynamically controlled based on a member's current health status. For example, if a member's physiologic measurements falls below or is considered better than an acceptable criteria or threshold, the member may be removed from the group (col. 19, lines 44-48). This teaches a member of a sub-group is resolved based on a criteria or a threshold).
 	execute, by the one or more processors, the second group by querying information about the plurality of users to identify which of the second one or more users of the plurality of users match the criteria of the second group; and using, by the one or more processors, as members of the second group the one or more users of the first group and the second one or more users identified as a result of executing the second group (Each person in the sub-group may be contacted when an additional physiological measurement data obtained by a portable device satisfies a second criterion, which may be a value, such as a higher or lower reading than the initial first criterion. A computing device may be used to automatically determine that the initial physiologic measurement satisfies the second criterion (col. 4, lines 61 to col. 5, line 9). This teaches when the computing device used to automatically determine that the blood pressure measurement differ between the first and second criterion an action will be taken against the person in the sub-group being monitored).  
establishing, by the one or more processors, the first group by an administrative user identifying the users to be included in the first group (see claim 2 rejection. Fig. 4 discloses a care coordinator is using this interface to monitor group(s)).  

 	Regarding claim 5, Goldberg discloses establishing, by the one or more processors, the first group to be configured to resolve members of the first group based at least on the users matching a second criteria of the first group responsive to executing the first group (see claim 1 rejection. Each sub-group is created from a group where each sub-group can be studied for different physiologic measurement).  

 	Regarding claim 7, Goldberg discloses using, by the one or more processors, at least one user identified as a member of the second group to one of communicate a simulated phishing communication, a report or electronic-based training (see report option from Figs. 5, 7 and a report on a patient illustrated in Fig. 12A-G).  

Regarding claims 8, 11-12 and 14, the claims are rejected in view of claims 1, 4-5 and 7 rejections respectively.

	Regarding claims 15, 17-18 and 20, the claims are rejected in view of claims 1, 4-5 and 7 rejections respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 9-10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg
 	Regarding claim 2, Goldberg discloses establishing, by the one or more processors, responsive to an application programming interface being called a first group of users comprising one or more users from a plurality of users (Fig. 4  and related text on col. 20 discloses a patient interface screen includes a list of the patients under the care of the particular care-coordinator. The interface screen includes form elements, such as drop down lists, for the coordinator to define a subset of the coordinated care group. Although this patient interface does not expressly disclose using API calls to identify users but monitor device 10 (see the system of Fig. 1 and related text) which discloses the use of API calls to provide other controls. Hence, a modification on the patient interface using API calls to establish a group could be performed as an obvious variation with reasonable expectation for success by using already known API scheme used in the monitor device).  

 	Regarding claim 3, Goldberg discloses executing, by the one or more processors, the second group responsive to an application programming interface being called (the system can select users based on department (see rejection in claim 2).  

 	Regarding claim 6, Goldberg discloses updating, by the one or more processors, one of the first group of users or the second group of users responsive to an application programming interface being called (see rejections in claims 1-3 and 5).  

	Regarding claims 9-10 and 13, the claims are rejected in view of claims 2-3 and 6 rejections respectively.

 	Regarding claims 16 and 19, the claims are rejected in view of claims 3 and 6 rejections respectively.

Inquiry Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRI M TRAN/Primary Examiner, Art Unit 2494